United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 00-2166
                                 ___________

Douglas D. Johnson,                     *
                                        *
                   Appellant,           *
                                        *
       v.                               *
                                        *
Larry Norris, Director, Arkansas        *
Department of Correction; Clifford      *
Terry, Warden, Wrightsville Unit,       * Appeal from the United States
Arkansas Department of Correction;      * District Court for the Eastern
Brook Parks, Classification Officer,    * District of Arkansas.
Wrightsville Unit, Arkansas             *
Department of Correction; Guy           *      [UNPUBLISHED]
Jordan, Arkansas State Police; Bailey, *
Colonel, Arkansas State Police;         *
George Brewer, Interstate Compact       *
Coordinator, Arkansas Department        *
of Correction,                          *
                                        *
                   Appellees.           *
                                   ___________

                           Submitted: February 21, 2001

                                Filed: February 22, 2001
                                 ___________

Before McMILLIAN, RICHARD S. ARNOLD, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.
       Douglas D. Johnson, a Virginia inmate formerly housed in Arkansas under the
Interstate Corrections Compact (ICC), appeals the dismissal of his 42 U.S.C. § 1983
complaint for failure to state a claim. Having reviewed de novo Johnson's submissions
to the district court, see First Commercial Trust Co. v. Colt's Mfg. Co., Inc., 77 F.3d
1081, 1083 (8th Cir. 1996), we conclude Johnson did not state a § 1983 claim under
any of the theories he pursued, see 42 U.S.C. § 1997e(e); Haines v. Kerner, 404 U.S.
519, 520 (1972) (liberal construction of pro se complaints); Farmer v. Brennan, 511
U.S. 825, 837 (1994) (Eighth Amendment violated where prison officials are
deliberately indifferent to prisoner's health or safety); Ellis v. Norris, 179 F.3d 1078,
1079 (8th Cir. 1999) (prisoner failed to state Eighth Amendment claim because he did
not allege how inadequate security caused him injury); Stewart v. McManus, 924 F.2d
138, 142 (8th Cir. 1991) (ICC cannot serve as basis for inmate's § 1983 claim).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-